UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 2) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File Number:000-25386 FX ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 87-0504461 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3006 Highland Drive, Suite 206, Salt Lake City, Utah 84106 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Telephone (801) 486-5555 Facsimile (801) 486-5575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, Par Value $0.001 NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2009, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $156,186,000. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March15, 2010, FX Energy had outstanding 43,260,517 shares of its common stock, par value DOCUMENTS INCORPORATED BY REFERENCE.None. EXPLANATORY NOTE The sole purpose of this Amendment No. 2 to our Annual Report on Form 10-K for the year ended December 31, 2009, which was originally filed with the Securities and Exchange Commission on March 17, 2010, and amended on March 19, 2010, is to set forth the information required by Item 5 of Part II and Items 10, 11, 12, 13, and 14 of Part III because a definitive proxy statement containing such information will not be filed within 120 days after the end of the fiscal year covered by the previous filings.This amendment amends and restates in its entirety Items 5 and 9 of Part II, and Items 10, 11, 12, 13, and 14 of Part III.Except as expressly set forth herein, this amendment does not reflect events occurring after the dates of the original filing or amendment or modify or update any of the other disclosures contained therein in any way other than as required to reflect the amendments discussed above.The references contained in the original filing and amendment no. 1 to incorporation by reference of our definitive proxy statement are hereby deleted. TABLE OF CONTENTS Item Page Part II 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 9B Other Information 4 Part III 10 Directors, Executive Officers and Corporate Governance 5 11 Executive Compensation 8 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 13 Certain Relationships and Related Transactions, and Director Independence 24 14 Principal Accounting Fees and Services 27 Part IV 15 Exhibits, Financial Statement Schedules 28 Signatures 33 2 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range of Common Stock and Dividend Policy The following table sets forth, for the periods indicated, the high and low closing prices for our common stock as quoted under the symbol “FXEN” on the NASDAQ Global Market, or its predecessor, Nasdaq National Market: Low High 2010: Second Quarter (through April 27, 2010) $3.42 $4.88 First Quarter 2.85 3.55 2009: Fourth Quarter 2.39 3.28 Third Quarter 3.05 4.71 Second Quarter 2.91 4.56 First Quarter 2.13 3.54 2008: Fourth Quarter 2.05 7.20 Third Quarter 4.95 8.66 Second Quarter 4.44 5.81 First Quarter 3.98 5.94 We have never paid cash dividends on our common stock and do not anticipate that we will pay dividends in the foreseeable future.We intend to reinvest any future earnings to further expand our business.We estimate that, as of March 31, 2010, we had approximately 10,000 stockholders. Recent Sales of Unregistered Securities None. Equity Compensation Plans Number of Securities To Be Issued upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance under Equity Compensation Plans (excluding securities reflected in column (a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders 2,209,976 $4.30 125,640 3 Since inception, we have issued options pursuant to stock option and award plans that have been adopted by our board of directors and approved by the stockholders.As of December 31, 2009, we have outstanding options and unvested restricted stock awards of 2,209,976 shares under plans that have been approved by the stockholders.We will not grant any compensatory options to officers, directors, or employees outside of stockholder-approved plans. In addition to the specific provisions noted below, all such outstanding options and restricted stock awards provide for antidilution adjustments to the number of shares issuable and the exercise or conversion price in the event of any stock split, stock dividend, or recapitalization of our common stock; restrict transfer; require us to reserve for issuance that number of shares issuable on exercise or conversion; require notice to the holder prior to certain extraordinary corporate events; require payment of the exercise price of options and warrants in cash or in such other type of consideration as specifically noted; are fully vested and exercisable unless otherwise indicated; and contain other similar miscellaneous items. ITEM 9B. OTHER INFORMATION Because of economic uncertainty, during 2008 the Compensation Committee recommended and the Board granted lower bonus awards than our FX Energy Cash Bonus Plan (“Bonus Plan”) formulae would have provided, based on a consideration of the factors discussed in Item 11, noting that 2008 awards may be reviewed later to determine whether an additional 2008 award may be appropriate in view of the global economic situation and the Company’s liquidity.Although the Compensation Committee did not revise its initial recommendation, after further review and with updated input from management, on November 16, 2009, the Board approved an additional 2008 incentive plan award as set forth below, payable only upon the occurrence of corporate EBITDAX (earnings before interest, taxes, depreciation, amortization, and exploration expenses) exceeding $2 million per month for three consecutive months: Named Executive Officer Additional 2008 Bonus David N. Pierce $146,044 Thomas B. Lovejoy 54,038 Andrew W. Pierce 116,812 Jerzy B. Maciolek 116,812 Clay Newton 23,038 4 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executive Officers, Directors Our articles of incorporation provide that the board of directors shall be divided into three classes, with each class as equal in number as practicable.One class is to be elected each year for a three-year term at the annual stockholder meeting. The following sets forth the name, age, term of directorship, and principal business experience of each of our executive officers and directors: Year Name Age Director Since Term Expires Business Experience During Past Five Years and Other Information Directors David N. Pierce 64 1992 2011 President and a director of the Company since 1992, Chairman from 1992 through 2003.Co-founder with his brother, Andrew W. Pierce, of our predecessor, Frontier Exploration Company.Executive capacities with privately held oil and gas companies since 1979 and an attorney with more than 30 years of experience in natural resources, securities, and international business law.The board believes Mr. Pierce should serve as a director because of his role as founder and principal strategist for the Company based on his training and experience. Thomas B. Lovejoy 74 1995 2010 Chairman of the board of directors since October 2003, Executive Vice-President effective February 2007, Chief Financial Officer from 1999 to 2007, Vice-Chairman from 1995 through 2003, and a consultant to the Company from 1995 to 1999.More than 30 years investment banking experience.Mr. Lovejoy was selected as a director because of his experience and access to the energy capital markets and investment community. Jerzy B. Maciolek 60 1995 2012 Vice-President of International Exploration and a director of the Company since 1995.Employed by us since September 1995.Instrumental in our exploration efforts in Poland.Geophysicist with more than 30 years experience in Poland, Kazakhstan, and western United States.Graduate of the Mining and Metallurgy Academy in Krakow, Poland.The board chose Mr. Maciolek to be a director because of his familiarity with oil and gas exploration in Poland and his familiarity with its governmental, regulatory, and cultural environment. 5 Year Name Age Director Since Term Expires Business Experience During Past Five Years and Other Information Arnold S. Grundvig, Jr. 61 2003 2010 Director of the Company since 2003.President and Chief Financial Officer of A-Systems Corporation, a developer of accounting software, since 1993.Previously various executive-level positions in financial management.Mr. Grundvig is a member of our Audit Committee and Nomination and Governance Committee and was appointed as Chairman of our Compensation Committee in early 2009.The board believes Mr. Grundvig’s general business and financial experience and expertise contributes to the board’s oversight. Richard Hardman CBE 74 2003 2012 Exploration Advisor since February 2003 and director since October 27, 2003.Over a career spanning more than 40 years, worked in oil and gas exploration as a geologist in Libya, Kuwait, Colombia, Norway, and the North Sea.Chairman of the Petroleum Society of Great Britain, President of the Geological Society of London, European member of the Advisory Council of the American Association of Petroleum Geologists, and former Chairman and current committee member of APPEX, a farmout fair organization based in London.Commander of the British Empire in New Year Honours List of 1998 for services to the oil industry.Mr. Hardman is a member of our Nomination and Governance Committee and Compensation Committee.The board chose Mr. Hardman to become a director because of his extensive oil and gas exploration expertise, particularly in exploration areas that may be analogous to Poland. Dennis B. Goldstein 64 2003 2011 Mr. Goldstein has been a director since October 2003, and was appointed Lead Director November 2003.He previously served as a member of the board of directors from 1999 to 2002, and was a member of our Audit Committee prior to his resignation.Attorney engaged in natural resource matters for over 30 years.Mr. Goldstein is Chairman of our Nomination and Governance Committee and is a member of our Audit Committee and Compensation Committee.The board chose Mr. Goldstein to become a director because of his international natural resources experience in legal affairs. 6 Year Name Age Director Since Term Expires Business Experience During Past Five Years and Other Information H. Allen Turner 57 2007 2012 Mr. Turner was appointed to the board of directors in February 2007.Mr. Turner has 25 years experience in finance, including 20 years as a senior executive at Devon Energy Corporation.Since 2001, Mr. Turner has served as a director of Cortland Associates, a registered investment advisor, and as a private investor.Mr. Turner is Chairman of our Audit Committee and a member of our Nomination and Governance Committee and Compensation Committee.The board chose Mr. Turner to become a director because of his extensive executive experience in capital markets, strategic planning, and investor relations. Executive Officers Andrew W. Pierce 62 Vice-President of Operations of the Company since 1992, director from 1992 through his resignation in 2003.Co-founder with his brother, David N. Pierce, of our predecessor, Frontier Exploration Company.More than 30 years of experience in oil and gas exploration, drilling, production and leasing experience, with primary management and line responsibility for drilling and completion activities. Clay Newton 53 Vice-President of Finance, Treasurer, and Chief Accounting Officer since 2003 and a director from 2002-2003.Executive accounting and financial management for energy and technology firms for over 25 years. Scott J. Duncan 61 Vice-President Investor Relations and Secretary of the Company, director from 1993 through 2004, when he did not stand for reelection, and financial consultant to the Company from its inception through April 1993. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our directors, executive officers, and persons that own more than 10% of a registered class of our equity securities to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of equity securities of the Company.Officers, directors, and greater than 10% stockholders are required to furnish us with copies of all Section 16(a) forms they file. Based solely upon a review of Forms 3, 4, and 5 and amendments thereto filed with the Securities and Exchange Commission during or respecting the last fiscal year ended December 31, 2009, no person that, at any time during the most recent fiscal year, was a director, officer, beneficial owner of more than 10% of any class of our equity securities, or any other person known to be subject to Section 16 of the Exchange Act failed to file, on a timely basis, reports required by Section 16(a) of the Securities Exchange Act. 7 ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The following discussion and analysis of compensation arrangements of our Named Executive Officers for 2009 should be read together with the compensation tables and related disclosures set forth below.This compensation discussion and analysis has been prepared by our management and reviewed by the Compensation Committee, or “the Committee,” and by our Board of Directors, or “Board.”This discussion is intended to provide perspective and context for the compensation tables that follow.After the review, the Committee recommended the inclusion of this compensation discussion and analysis in our annual report on Form 10-K and proxy statement.See “Compensation Committee Report” below.This discussion contains forward-looking statements that are based on our current plans, considerations, expectations, and determinations regarding future compensation programs.Actual compensation programs that we adopt may differ materially from currently planned programs as summarized in this discussion. Overview This compensation discussion and analysis covers the following topics: § the philosophy and objectives of our executive compensation program; § our process of setting executive compensation; § the components of our executive compensation; § internal pay equity and risk assessment, and § the tax considerations of executive compensation. Executive Compensation Philosophy FX Energy is a unique independent oil and gas company.As the only US-based company whose focus is on early-stage exploration in Poland and one of only a few of its size that operates outside the United States, we face many challenges that go beyond the typical risks associated with an established oil and gas company operating domestically.These challenges include working with Poland’s governmental agencies as new energy policies and practices evolve, enhancing the knowledge base of the local industry, and working through a frequently changing political climate.In addition, we face the risk of doing business in a former communist country, whose exploration and environmental laws are continuing to advance, and having a national oil company as the partner and operator of many of our significant exploration projects, which means we do not cannot control the timing and nature of many of our operations. In addition, while we have been successful in our drilling operations and have established reserves and production, we continue to face significant exploration risk as we move forward.We recognize our risk profile and consider this and our unique operating circumstances when we evaluate and set executive compensation. 8 Our philosophy is that compensation paid to our executives should generally be correlated to the trends and levels of a peer group of other energy companies with an overall profile similar to ours, and should be designed to align the employees’ interests with the our performance on both a short- and long-term basis.Accordingly, a significant portion of total compensation is directly related to our performance.In order to build a direct link between stockholder interests and executive compensation, we have equity and cash incentive compensation programs that may account for a majority of an executive’s compensation.This practice parallels the compensation practices of our peer group.In order to attract and retain the best talent, we compensate at a level that reflects the demand within our peer group for talented executives, especially in a cyclical industry environment.In view of these circumstances, we must balance pay for performance with the compelling need to attract, retain, and incentivize senior executives.The Committee has the discretion to recommend rewards for executives for superior performance or to recommend decreased compensation for inferior performance. Executive Compensation Process The Compensation Committee The Compensation Committee’s responsibilities, which are more fully described in the Committee’s charter, include each of the following: § developing and implementing compensation programs that enhance our ability to recruit and retain qualified directors, executives, and other personnel and developing and implementing stock option and award programs that create long-term incentive for directors, executive management, and key employees by enabling them to acquire an equity stake in the Company; § outside the presence of the Chief Executive Officer, reviewing and recommending to the Board of Directors the amount and manner of compensation of the Chief Executive Officer for final determination by the Board of Directors; § consulting with and considering the recommendations of the Chief Executive Officer respecting the amount and manner of compensation of the other executive officers and recommending to the Board of Directors the amount and manner of compensation for such executive officers for final determination by the Board of Directors; § reviewing and recommending to the Board of Directors incentive awards under our stock option and stock award plans for executive officers, directors, employees, and other eligible participants; and § administering our long-term incentive plans in accordance with the terms and conditions of the plans, discharging any responsibilities imposed on, and exercising all rights and powers granted to, the Committee by the plan, and overseeing the activities of the individuals and entities responsible for the day-to-day operation and administration of the plans. Upon receiving recommendations from the Committee, the Board considers such recommendations, with the direct additional input from the Chief Executive Officer, to determine executive compensation. 9 Benchmarking Against Peer Companies We use both survey data and public information as a framework in structuring the total compensation opportunities provided to Named Executive Officers, such that the average total compensation of the peer group can serve as an input.Actual compensation paid will be higher or lower than peer group averages depending on a number of factors, including Company and individual performance, performance of the peer group, accomplishment of our goals, our financial condition, and industry and economic conditions generally. We annually review competitive executive compensation based on public company data compiled by Equilar, Inc., an independent compensation data compiler.The public company data is further benchmarked, for comparative purposes, with the annual Mercer Human Resource Consulting Energy Compensation Survey, which contains data on both public and private energy companies, segregated by size and geographical location.We do not engage an independent compensation consultant. In analyzing and determining 2009 compensation levels, we reviewed comparative compensation data for certain US-traded public companies engaged in the oil and gas business that were similar to us in the areas of market capitalization, annual revenues, and enterprise value.We believe that these criteria were effective in yielding an appropriate peer group of comparable companies.The benchmarking results provided background and context for Committee recommendations and decisions; the information regarding peer companies and pay practices of the peer group assisted in its analysis but did not govern the Committee’s award recommendation for any particular executive.The industry peer group changes from time to time due to business combinations, asset sales, bankruptcies, and other types of transactions that cause peer companies to no longer exist or no longer be comparable.The Committee approves any revisions to the peer group on an annual basis.The following 16 companies comprised the industry peer group used during 2009 in connection with executive compensation decisions: Abraxas Petroleum Isramco Aurora Oil & Gas Panhandle Royalty Barnwell Industries Ram Energy Resources Credo Petroleum Royale Energy Double Eagle Petroleum Teton Energy GASCO Energy Toreador Resources Gastar Exploration Transmeridian Resources Harken Energy Tri Valley As part of the total compensation review process, the Committee reviews each element and the mix of compensation that comprises the total executive compensation package.This process includes comparing historical data for the executives in the peer group to similar data for our executives as a group, or individually in the case of the Chief Executive Officer.With the assistance of the Chief Executive Officer, the Committee also makes an assessment of skills, experience, and achievements of the Named Executive Officers as a group and individually as the basis for its recommendations to the Board.To support our compensation objectives, the Committee may recommend that the Board adjust elements of compensation for our executives to align them with the various elements of the peer group executives.In addition to adjusting the allocation among elements of compensation for the executive group or Chief Executive Officer, as the case may be, individual pay may differ for any executive based on individual performance, tenure, and a subjective assessment of future potential.We may also adjust base salary or long-term equity pay based on internal equity among the executive group. 10 In executive sessions outside the presence of the Chief Executive Officer, the Committee reviews and recommends to the Board compensation for the Chief Executive Officer based on his performance, using the benchmarked data as a reference point.In consultation with the Chief Executive Officer, the Committee then recommends to the Board the amount of compensation for the remaining executives.The Committee considers each of the factors comprising performance results in recommending the amount of each executive’s compensation.The Board then reviews and considers the Committee’s recommendation in the light of its own analysis of these compensation factors and with further input from the Chief Executive Officer. Executive Compensation Components Our Board-approved executive compensation program consists of five key elements: base salary, annual cash incentives, long-term cash and equity incentives, retirement compensation, and other employee benefits.The benefit plans are designed to encourage retention and reward long-term employment.We believe perquisites for senior executives should be extremely limited in scope and value and should also be restricted to those types of perquisites that are available to all employees. We supplement this compensation with downside protection to minimize the turnover of executive talent and to ensure that our executives’ attention remains focused on the Company’s and our shareholders’ interests.Such downside protection includes the use of employment and change of control agreements, which are discussed in more detail below. The actual amount ultimately realized by individual executives from their total compensation opportunities (other than base salary), if any, is dependent upon our actual operational, financial, and/or stock price performance as well as individual performance.Accordingly, if overall results fail to meet the goals established for the compensation opportunities, then earned compensation is likely to fall below the peer group’s mean compensation depending upon the performance of the companies within that group. Base Salary and Benefits To remain competitive with compensation levels of executives at comparable companies, we target the base pay of our executives at about the average of the peer group of companies identified above.We believe that targeting base pay at a competitive level helps fulfill our compensation program objective of attracting and retaining high-quality executives.Each executive’s salary relative to this competitive framework varies based on the level of his responsibility, experience, time in position, internal pay equity considerations, and individual performance and is reviewed by the Committee on an annual basis.Specific salary adjustments take into account these factors and the current market for management talent. Executives participate with other full-time employees in Company-paid medical, dental, and life insurance plans. Analysis of 2009 Salaries As a result of a review of peer group and other compensation data available, including current compensation trends and talent demand in the oil and gas industry, and consideration of our financial condition, we determined to freeze 2009 Named Executive Officer salaries at their 2008 levels.In late 2009, we determined to continue that freeze through 2010.We considered the impact of inflation in reviewing compensation levels and concluded that the level of inflation did not warrant salary changes.In total, we anticipate that the executive group’s combined base salaries would approximate the average of our peer group for both 2009 and 2010. 11 Annual Cash Incentives As part of each executive’s performance-based compensation, we maintain the Bonus Plan.The purpose of the Bonus Plan is to make a significant portion of each executive’s total compensation variable based on our performance and the performance of the individual officer respecting comparative achievement of the goals discussed below that are set to enhance shareholder value over the long term. The Bonus Plan calls for the Committee to review certain corporate performance criteria as it relates to our peers and leaves the Committee the discretion to consider the achievement of other specific corporate objectives, individual contributions, general economic conditions, and other factors when making incentive awards for each year.The Committee uses this information to recommend to the Board annual incentive awards.The Bonus Plan provides for a preliminary award near year-end based on an analysis of company performance to date and preliminary peer group data, followed by a final payment (which may be zero) later in the year, once all peer group prior year performance data becomes available. We set target awards as a percentage of base salary at about the estimated average of peer group award percentages.Our success in meeting our corporate objectives, reviewed at year-end, and each particular executive’s role in meeting those objectives are used to determine whether the actual award should be above, below, or at the anticipated peer group average. In determining short-term cash incentive awards, the Committee reviews corporate performance relative to our peer group in the following areas: (i) three-year revenue growth per share, (ii) three-year reserve volume growth per share, (iii) three-year finding and development cost; and (iv) one-year stock price change.Each measure comprises 25% of the incentive award.For each measure, the peer group members, including the Company, are ranked by performance order and divided into quintiles.The incentive award for each measure is determined by the quintile ranking of the Company within the peer group, and the percentage contributions of all four measures are added to determine the overall annual incentive award.Award percentages for the various quintiles range ratably from 50% in the first quintile to 0% in the fifth quintile. We believe that success in these four areas enhances shareholder value in both the short term and the long term.Success in the areas of reserve additions and revenue growth, in particular, are important in implementing our business model of translating early-stage exploration efforts into tangible assets and cash flow.Lower than industry-average finding costs demonstrate our ability to find and drill exploration targets that contribute meaningfully to increases in reserve volumes and values.Relative changes in share price reflect the market’s recognition of our progress in implementing our business model.Nonetheless, the Committee also recognizes that no single or combination of mathematical criteria can fully capture the success or failure of the Company.Thus, the Committee has reserved the right throughout to exercise its discretion and judgment in considering other nonmathematical factors, including long-term liquidity and lender relationships, the perceived quality of oil and gas prospects, and similar factors that may alter the recommendations to the Board respecting executive compensation. 12 2008 Incentive Awards Because of economic uncertainty, during 2008 the Committee recommended and the Board adopted bonus awards lower than our Bonus Plan formulae would have provided, based on a consideration of the factors discussed below, noting that 2008 awards may be reviewed to determine whether an additional 2008 award may be appropriate in view of the global economic situation and the Company’s liquidity.In evaluating 2008 corporate accomplishments, the Committee noted the following with respect to corporate performance components: Reserve Volume Growth per Share Our three-year reserve volume growth per share of 17% was in the second highest quintile of the peer group, which qualified for a 37.5% incentive award. Revenue Growth per Share Our three-year revenue growth per share of 43% was in the second highest quintile of the peer group, which qualified for a 37.5% incentive award. Finding
